
	
		II
		111th CONGRESS
		2d Session
		S. 2963
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain land in the State of Oregon as
		  wilderness, to provide for the exchange of certain Federal land and non-Federal
		  land, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cathedral Rock and Horse Heaven
			 Wilderness Act of 2010.
		2.Definitions
			(1)Federal
			 landThe term Federal land means the Federal land
			 authorized to be conveyed by the United States under section 4(a).
			(2)LandownerThe
			 term landowner means the owner of the applicable non-Federal
			 land.
			(3)Non-Federal
			 landThe term non-Federal land means the land
			 authorized to be conveyed to the United States under section 4(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Oregon.
			(6)Wilderness
			 areaThe term wilderness area means any of the
			 areas designated as components of the National Wilderness Preservation System
			 by section 3(a).
			(7)Wilderness
			 mapThe term wilderness map means the map entitled
			 Cathedral Rock–Horse Heaven Wilderness Proposals and dated
			 January 21, 2010.
			3.Cathedral rock
			 wilderness and horse heaven wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following land
			 in the State is designated as wilderness and as components of the National
			 Wilderness Preservation System:
				(1)Cathedral rock
			 wildernessThe approximately 8,686 acres of Bureau of Land
			 Management land in the State, as depicted on the wilderness map, to be known as
			 the Cathedral Rock Wilderness.
				(2)Horse heaven
			 wildernessThe approximately 7,791 acres of Bureau of Land
			 Management land in the State, as depicted on the wilderness map, to be known as
			 the Horse Heaven Wilderness.
				(b)Maps; legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area with—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)Force of
			 lawThe maps and legals description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct errors in the map and legal description.
				(3)AvailabilityThe
			 maps and legal descriptions filed under paragraph (1) shall be on file and
			 available for public inspection in—
					(A)the Office of the
			 Chief of the Forest Service; and
					(B)the Office of the
			 Director of the Bureau of Land Management.
					(4)Conflict
			 between map and legal descriptionIn the case of a conflict
			 between the maps and legal descriptions filed under paragraph (1), the maps
			 shall control.
				(c)Administration
			 of wilderness
				(1)In
			 generalSubject to valid existing rights, the wilderness areas
			 shall be administered by the Secretary in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that any reference in that Act to the
			 effective date shall be considered to be a reference to the date of enactment
			 of this Act.
				(2)Incorporation
			 of acquired land and interestsAny land within or adjacent to the
			 boundary of a wilderness area that is acquired by the United States
			 shall—
					(A)become part of
			 the wilderness area; and
					(B)be managed in
			 accordance with—
						(i)this section;
			 and
						(ii)any other
			 applicable laws.
						(3)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the Federal
			 land within the wilderness areas is withdrawn from all forms of—
					(A)entry,
			 appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)disposition under
			 all laws relating to mineral and geothermal leasing or mineral
			 materials.
					(4)GrazingThe
			 grazing of domestic livestock in a wilderness area shall be administered in
			 accordance with—
					(A)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(B)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405) and H.R. 5487 of the 96th Congress (H. Rept.
			 96–617).
					(5)Access to
			 non-Federal landIn accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), the Secretary shall provide reasonable access to non-Federal
			 land within the boundaries of the wilderness areas.
				(6)State water
			 lawsNothing in this section constitutes an exemption from State
			 water laws (including regulations).
				(7)Tribal
			 rightsNothing in this section—
					(A)affects, alters,
			 amends, repeals, interprets, extinguishes, modifies, or is in conflict
			 with—
						(i)the
			 treaty rights of an Indian tribe, including the rights secured by the Treaty
			 with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat. 963);
			 and
						(ii)any other rights
			 of an Indian tribe;
						(B)prevents,
			 prohibits, terminates, or abridges the exercise of treaty-reserved rights,
			 including the rights secured by the Treaty with the Tribes and Bands of Middle
			 Oregon of June 25, 1855 (12 Stat. 963), within the boundaries of the wilderness
			 areas; or
					(C)affects any
			 non-Federal land acquired by the United States under section 4.
					4.Land
			 exchanges
			(a)Authorization
				(1)Smith
			 Exchange
					(A)In
			 generalIf Derby Smith Partners, LLC, of Bend, Oregon (referred
			 to in this section as Smith), offers to convey to the United
			 States all right, title, and interest of Smith in and to the non-Federal land
			 described in subparagraph (B)(i), the Secretary shall—
						(i)accept the offer;
			 and
						(ii)on
			 receipt of acceptable title to the non-Federal land and subject to valid
			 existing rights, convey to Smith all right, title, and interest of the United
			 States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of
			 land
						(i)Non-Federal
			 landThe non-Federal land referred to in subparagraph (A) is the
			 approximately 1,057 acres of non-Federal land identified on the wilderness map
			 as Lands proposed for transfer from Smith to the Federal
			 Government.
						(ii)Federal
			 landThe Federal land referred to in subparagraph (A)(ii) is the
			 approximately 1,195 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 Smith.
						(2)Shrum
			 exchange
					(A)In
			 generalIf Milton Shrum (referred to in this section as
			 Shrum) offers to convey to the United States all right, title,
			 and interest of Shrum in and to the non-Federal land described in subparagraph
			 (B)(i), the Secretary shall—
						(i)accept the offer;
			 and
						(ii)on
			 receipt of acceptable title to the non-Federal land and subject to valid
			 existing rights, convey to Shrum all right, title, and interest of the United
			 States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of
			 land
						(i)Non-Federal
			 landThe non-Federal land referred to in subparagraph (A) is the
			 approximately 416 acres of non-Federal land identified on the wilderness map as
			 Lands proposed for transfer from Shrum to the Federal
			 Government.
						(ii)Federal
			 landThe Federal land referred to in subparagraph (A)(ii) is the
			 approximately 594 acres of Federal land identified on the wilderness map as
			 ‘‘Lands proposed for transfer from the Federal Government to Shrum”.
						(3)Young Life
			 exchange
					(A)In
			 generalIf Young Life of Colorado Springs, Colorado (referred to
			 in this section as Young Life), offers to convey to the United
			 States all right, title, and interest of Young Life in and to the non-Federal
			 land described in subparagraph (B)(i), the Secretary shall—
						(i)accept the offer;
			 and
						(ii)on
			 receipt of acceptable title to the non-Federal land and subject to valid
			 existing rights, convey to Young Life all right, title, and interest of the
			 United States in and to the Federal land described in subparagraph
			 (B)(ii).
						(B)Description of
			 land
						(i)Non-Federal
			 landThe non-Federal land referred to in subparagraph (A) is the
			 approximately 8,715 acres of non-Federal land identified on the wilderness map
			 as Lands proposed for transfer from Young Life to the Federal
			 Government.
						(ii)Federal
			 landThe Federal land referred to in subparagraph (A)(ii) is the
			 approximately 12,335 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to Young
			 Life.
						(b)Applicable
			 lawExcept as otherwise provided in this section, the Secretary
			 shall carry out the land exchanges under subsection (a) in accordance with
			 section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
			(c)ConditionsThe
			 conveyances of the Federal land and non-Federal land under subsection (a) shall
			 be subject to such terms and conditions as the Secretary may require.
			(d)Equal value
			 exchange
				(1) In
			 generalThe value of the Federal land and non-Federal land to be
			 exchanged under this section—
					(A)shall be equal;
			 or
					(B)shall be made
			 equal in accordance with paragraph (2).
					(2)Equalization
					(A)Surplus of
			 Federal landIf the value of the Federal land exceeds the value
			 of the non-Federal land, the value of the Federal land and non-Federal land
			 shall be equalized, as determined to be appropriate and acceptable by the
			 Secretary and the landowner—
						(i)by
			 reducing the acreage of the Federal land to be conveyed; or
						(ii)by
			 adding additional State land to the non-Federal land to be conveyed.
						(B)Surplus of
			 non-Federal landIf the value of the non-Federal land exceeds the
			 value of the Federal land, the value of the Federal land and non-Federal land
			 shall be equalized by reducing the acreage of the non-Federal land to be
			 conveyed, as determined to be appropriate and acceptable by the Secretary and
			 the landowner.
					(e)Appraisals
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary and the landowner shall select an appraiser to conduct
			 an appraisal of the Federal land and non-Federal land to be exchanged.
				(2)RequirementsAn
			 appraisal under paragraph (1) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
					(A)the Uniform
			 Appraisal Standards for Federal Land Acquisitions; and
					(B)the Uniform
			 Standards of Professional Appraisal Practice.
					(f)Surveys
				(1)In
			 generalThe exact acreage and legal description of the Federal
			 land and non-Federal land to be exchanged under subsection (a) shall be
			 determined by surveys approved by the Secretary.
				(2)CostsThe
			 Secretary and the landowner shall divide equally between the Secretary and the
			 landowner—
					(A)the costs of any
			 surveys conducted under paragraph (1); and
					(B)any other
			 administrative costs of carrying out the land exchange under this
			 section.
					(g)Deadline for
			 completion of land exchangeIt is the intent of Congress that the
			 land exchanges under this section be completed not later than 2 years after the
			 date of enactment of this Act.
			(h)Addition to
			 wilderness areasOn completion of the land exchanges under this
			 section, the non-Federal land shall—
				(1)become part of
			 the wilderness areas; and
				(2)be managed in
			 accordance with—
					(A)this Act;
					(B)the Wilderness
			 Act (16 U.S.C. 1131 et seq.); and
					(C)any other
			 applicable law.
					
